                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

 HOSHIZAKI AMERICA, INC. and
 HOSHIZAKI NORTHEASTERN
 DISTRIBUTION CENTER, INC.,

               Plaintiffs,

 v.                                             CASE NO.: 3:21-cv-00022-TCB


 AUTOMATIC ICE MAKER
 COMPANY,

               Defendant.


      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION
             TO DISMISS, OR ALTERNATIVELY, TO STAY
           PROCEEDINGS AND TO COMPEL ARBITRATION

                             I.   Introductory Statement

         In their Complaint, Plaintiffs allege that Automatic Ice Maker Company

(AIM) breached a written distribution agreement and that on the basis of such

breach, Plaintiffs terminated. Under the same agreement, however, and as to these

very issues, Plaintiffs provided for mandatory arbitration: they agreed to arbitrate

“all controversies…arising out of or relating to this Agreement or any

modification, breach or cancellation thereof.” (Doc. 1, Ex. A, § 25 (emphasis added).)

Further, because AIM disputes both claims – that there was a proper cancellation

                                           1
16422787v2
and that any breach of the Distributor Agreement did or could have occurred – it

has already initiated arbitration. Therefore, this case should be dismissed under

Fed. R. Civ. P. 12(b)(3) for improper venue or, in the alternative, stayed as

provided by the Federal Arbitration Act pending the outcome of the pending

arbitral proceeding.

                       II.   Factual and Procedural Background

A.       The Distribution Agreement

        Plaintiffs entered into a Distributor Agreement with AIM in 2019 under

which AIM had the non-exclusive right in a specified area of New Jersey to sell

Hoshizaki-branded refrigeration products and parts. (Doc. 1, Ex. A, § 2.1.) The

agreement had an original term of one year, and therefore, would expire on its

own terms on December 31, 2019 unless Hoshizaki provided notice before the term

ended that it desired to extend the Agreement. (Id., §§ 14.1 and 14.2.)

         To say the least, the parties’ relationship has cooled. AIM contends that

Hoshizaki, failed to provide that notice and that the Agreement therefore expired

as of January 1, 2020; Plaintiffs are now claiming it was in effect through 2021 and

that they terminated it for alleged breach. (Id. ¶ 12 and Ex. B (Defs.’ letter

purporting to terminate the Agreement.)




                                          2
16422787v2
        But Court does not need to decide or even evaluate these issues, because the

Distributor Agreement contains an arbitration clause explicitly referencing

disputes about both termination and breach:

         All controversies, except as to any payment due from Distributor to
         Hoshizaki, arising out of or relating to this Agreement or any
         modification, breach or cancellation thereof, shall be settled by
         arbitration in the City of Atlanta, in accordance with the rules then in
         effect of the American Arbitration Association, and the arbitral award
         shall be final, binding, and conclusive on the parties hereto and their
         respective heirs, executors, administrators, legal representatives,
         successors, and assigns. Judgment on any such award may be entered
         in any court of competent jurisdiction. Any controversy as to any
         payment due from Distributor to Hoshizaki may, at Hoshizaki’s
         option, be submitted to arbitration in like manner.

(Doc. 1, Ex. A at § 25 (emphasis added).)

B.       The Pending Arbitration Proceeding

         Given Plaintiffs’ position, and in accordance with Paragraph 25, AIM filed

a Demand for Arbitration with the American Arbitration Association (“AAA”) on

April 8, 2021 seeking declaratory relief regarding the parties’ respective rights

under the Distributor Agreement, including when the Agreement’s term ended

and whether any breach occurred. (See AIM Arbitration Demands to Hoshizaki




                                            3
16422787v2
America and Hoshizaki Distribution Dated April 8, 2021, attached hereto as

Exhibit A.1 and A.2.)1

         That forum – in arbitration governed by AAA rules – is where all of

Plaintiffs’ claims should have been asserted, and where they must be asserted

now. AIM therefore seeks an order either dismissing Plaintiffs’ claims or, in the

alternative, staying these proceedings pending the outcome of the arbitration.

                      III.   Argument and Citation to Authority

         A.    Scope of Review

         The current dispute between the parties is governed by the Federal

Arbitration Act, 9 U.S.C. § 1 et seq., which establishes a “liberal federal policy

favoring arbitration agreements.” Mitsubishi Motors Corp. v. Soler Chrysler-

Plymouth, Inc., 473 U.S. 614, 625 (1985) (discussing “strong presumption in favor of

freely negotiated contractual choice-of-forum provisions,” buttressed by

“emphatic federal policy in favor of arbitral dispute resolution”).

         Normally, in applying this strong presumption, and enforcing this liberal

policy, the district court looks to (a) whether the parties entered into an enforceable

written arbitration agreement and (b) whether the claims at issue fall within the



1    Except for the respondent-company to which it pertains, each form of
demand at Exhibits A.1 and A.2 is the same.

                                           4
16422787v2
scope of that agreement. If both showings are made, the court is required to either

dismiss or stay the lawsuit and to compel arbitration. Lambert v. Austin Ind., 544

F.3d 1192, 1195 (11th Cir. 2008) (reversing denial of motion to compel arbitration.)

         Here, the Court’s task is even more streamlined, because the very

determination of the arbitration clause’s validity and scope is committed, under

the AAA rules, to the arbitral tribunal. See AAA Commercial Rule 7(a) (“The

arbitrator shall have the power to rule on his or her own jurisdiction, including

any objections with respect to the existence, scope, or validity of the arbitration

agreement or to the arbitrability of any claim or counterclaim.”). Commercial

Arbitration           Rules           and           Mediation            Procedures,

https://adr.org/sites/default/files/CommercialRules_Web.pdf (last accessed

April 13, 2021). See also Terminix Int’l Co., LP v. Palmer Ranch Ltd. P’Ship, 432 F.3d

1327, 1332 (11th Cir. 2005) (“By incorporating the AAA Rules, including Rule 8,

into their agreement, the parties clearly and unmistakably agreed that the

arbitrator should decide whether the arbitration clause is valid.”) For example,

application of exception language in the arbitration clause (“except as to any

payment due from Distributor to Hoshizaki”), to the extent raised, would be for

arbitral, not judicial, resolution. This Court need only review the arbitration clause

– the validity of which AIM does not believe Plaintiffs contest in any case – to


                                            5
16422787v2
determine that arbitration must be compelled. Lambert, 544 F.3d at 1195 (reversing

denial of motion to compel arbitration). In disposing of this action, the Court may

then either dismiss it, or stay it pending resolution of the arbitration.

         B.   Because Plaintiff Agreed to Arbitration, the Complaint Should Be
              Dismissed for Improper Venue.

        The Court should dismiss the action under Fed. R. Civ. P. 12(b)(3), which in

the Eleventh Circuit, is the preferred remedy for failure to abide by a contractual

choice of forum. Slater v. Energy Servs. Grp. Int'l, Inc., 634 F.3d 1326, 1332 (11th Cir.

2011) (“in the context of a forum-selection clause…a motion pursuant to Rule

12(b)(3) is the proper avenue for relief.”). And as the Supreme Court has held, an

arbitration clause is just a species of forum-selection clause. Scherk v. Alberto-Culver

Co., 417 U.S. 506, 519, 94 S. Ct. 2449, 2457, 41 L. Ed. 2d 270 (1974) (“An agreement

to arbitrate before a specified tribunal is, in effect, a specialized kind of forum-

selection clause that posits not only the situs of suit but also the procedure to be

used          in       resolving          the         dispute.”);         see        also

Cunningham v. Fleetwood Homes of Georgia, Inc., 253 F.3d 611, 617 (11th Cir. 2001)

(citing Sherck and determining “[a]greements to arbitrate are essentially forum-

selection clauses”).




                                           6
16422787v2
        Because Plaintiffs are in the wrong forum to raise their claims of breach, this

action should be dismissed. Practically speaking, this remedy is preferable, as

Plaintiffs can raise their claims in the pending arbitration initiated by AIM, see Ex.

B. It also serves the interests of efficiency; a determination that the Agreement

expired as of January 1, 2020 and that no breach existed will moot every claim and

count of the Complaint. Again, however, the court does not need to and should

not determine issues of scope or merits. Those are reserved for the arbitral tribunal,

and this action should therefore be dismissed, and Plaintiffs be compelled to

participate in the pending arbitration.

         C.    If the Complaint Is Not Dismissed for Improper Venue, It Should Be
               Stayed Pending Resolution of the Pending Arbitration.

        Should this Court decline to dismiss Plaintiffs’ Complaint, AIM respectfully

requests that the Court put this action in deep freeze. Under Section 3 of the FAA,

         If any suit or proceeding be brought in any of the courts of the United
         States upon any issue referable to arbitration under an agreement in
         writing for such arbitration, the court in which such suit is pending,
         upon being satisfied that the issue involved in such suit or proceeding
         is referable to arbitration under such an agreement, shall on
         application of one of the parties stay the trial of the action until such
         arbitration has been had in accordance with the terms of the
         agreement, providing the applicant for the stay is not in default in
         proceeding with such arbitration.




                                            7
16422787v2
9 U.S.C. § 3. This language of the FAA is mandatory and does not provide for the

exercise of any discretion…the Court must stay the proceedings. See JPay, Inc. v.

Kobel, 904 F.3d 923, 929 (11th Cir. 2018) (“Where the parties have agreed to arbitrate

their dispute, the job of the courts -- indeed, the obligation -- is to enforce that

agreement.”). Therefore, should this Court decline to dismiss for improper venue,

the action must be stayed, and Plaintiffs be compelled to participate in the pending

arbitration.

                       IV.   Conclusion and Request for Relief

        Given the arbitration clause at Section 25 of the Agreement, which

incorporates AAA rules requiring arbitrator determination of both merits and

jurisdictional issues, AIM respectfully requests that the Court grant AIM’s Motion,

entering an Order compelling Plaintiffs to participate in the pending arbitration

and:

     1. Dismissing Plaintiffs’ Complaint under Fed. R. 12(b)(3); or

     2. Staying this action under 9 U.S.C. §§ 3 until the pending arbitration is

         resolved.

         Respectfully submitted this 13th day of April, 2021.



                     [Signature of Counsel Appears on Following Page]


                                            8
16422787v2
                 /s/ Lindsey E. Hughes
                 Andrew B. Flake
                 Georgia Bar No. 262425
                 Lindsey E. Hughes
                 Georgia Bar No. 371291

                 ARNALL GOLDEN GREGORY, LLP
                 171 17th Street NW
                 Suite 2100
                 Atlanta, GA 30363
                 Telephone: 404-873-8500
                 Facsimile: 404-873-8501
                 Lindsey.hughes@agg.com
                 Andrew.Flake@agg.com

                 Attorneys for Defendant Automatic Ice
                 Maker Company




             9
16422787v2
                         CERTIFICATE OF COMPLIANCE

         By her signature below, and as required by Local Rule 7.1.D., counsel for

Defendant certifies that this document has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1.B, namely, Book Antiqua

(13 point).

         Respectfully submitted, this 13th day of April, 2021.


                                         /s/Lindsey E. Hughes
                                         Lindsey E. Hughes




                                           10
16422787v2
                            CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that a copy of the foregoing has

been filed using the Court’s CM/ECF system, which will send a service copy to all

counsel of record.

        This 13th day of April, 2021.



                                           /s/ Lindsey E. Hughes
                                           Lindsey E. Hughes

                                           Attorney for Defendant Automatic Ice
                                           Maker Company




                                         11
16422787v2
